[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT           FILED
                           ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                APRIL 2, 2012
                                  No. 11-15437
                                                                 JOHN LEY
                              Non-Argument Calendar               CLERK
                            ________________________

                        D. C. Docket No. 1:10-cv-20046-JAL

ISRAEL RODRIGUEZ VELAZQUEZ,

                                                               Plaintiff-Appellant,

                                          versus

BETH WEINMAN,
JOHN BAXTER,
HARLEY LAPPIN,
all in their individual capacities,

                                                            Defendants-Appellees.


                            ________________________

                    Appeal from the United States District Court
                       for the Southern District of Florida
                           ________________________

                                      (April 2, 2012)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.


PER CURIAM:
      Israel Rodriguez Velazquez brought this action under Bivins v. Six Unknown

Narcotics Agents, 403 U.S. 388 (1971), against Federal Bureau of Prisons

personnel claiming that they denied him the equal protection of the laws in

violation of the Due Process Clause of the Fifth Amendment when they eliminated

the Spanish language from the Residential Drug Abuse Program so that the

Program would be delivered only in English. He also claimed that they denied

him his First Amendment right to speak the official language of Puerto Rico.

(Valazquez, who lived and resided in Puerto Rico until his arrest and conviction

for trafficking narcotics, speaks only Spanish.)

      The district court referred Valazquez’s complaint to a magistrate judge who

issued a Report & Recommendation recommending that the district court dismiss

the complaint for failure to state a claim for relief. Over Valazquez’s objection,

the district court adopted the recommendation and dismissed the complaint,

agreeing with the magistrate judge that Valazquez “has no constitutional right to

vocational, rehabilitative or educational programs. Franklin v. District of

Columbia, 960 F. Supp. 394, [431] (D.D.C. 1997) (vacated in part on other

grounds, [163 F.3d 625 (D.C. Cir. 1998)]) (“The plaintiffs [,i.e., prison inmates,]

clearly have no constitutional right to vocational, rehabilitative or educational

programs. See, e.g., Women Prisoners [of the D.C. Department of Corrections v.

                                          2
District of Columbia], 93 F.3d [910], 927 [(D.C. Cir. 1996]; Inmates of Occoquan

v. Barry, 844 F.2d 828, 836 (D.C. Cir.1988); Garza v. Miller, 688 F.2d 480, 485

(7th Cir.1982); Hoptowit [v. Ray], 682 F.2d [1237,] 1255 [9th Cir. 1982]. See

generally Palmer, [Constitutional Rights of Prisoners § 10.3, at 188 (5th

ed.1996)], supra § 10.2, at 178.”)

      Valazquez appeals the district court’s dismissal of his complaint. For the

reasons stated in the cases and authorities relied on by the district court and quoted

in the above parenthetical, we agree with the district court that Valazquez failed to

state a case for the denial of equal protection under the Due Process Clause or the

denial of his First Amendment right to speak.

      AFFIRMED.




                                          3